DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Allowable subject matter has been identified by Examiner.  As a result, claims 8-11 and 13-16 are rejoined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dr. Jeffrey Giering on 1/28/2022.

The application has been amended as follows: 

In the specification, amend the following claims as follows:

1.	line 2, remove the term, “lineage”.
3.	line 2, remove the term “lineage”.

5.	line 2, remove the term, “lineage”.
8.	line 2, remove the term, “lineage”.
11.	line 2, remove the term, “lineage” and in (d) last 2, remove the term, “lineage”.
12.	line 2, remove the term, “lineage”.
13.	line 2, remove the term, “lineage”.
15.	line 2, remove the term, “lineage”.
16.	line 2, remove the term, “lineage”.
20.	In (iii)(b) line 2, remove the term, “lineage”.
23.	line 2, remove the term, “lineage”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Dusseaux (US 2018/0236053; of record) is the closest prior art.  Dusseaux teaches a T cell lineage cell that comprising a CD38 knockout.  Dusseaux mentions NK cells and contemplates the desire to knockout CD38 in immune cells in general.  While this could be interpreted as a suggestion for knocking out CD38 in NK cells, Applicant provides evidence in their remarks that the specification and art implicates a reliance of NK cell an intact CD38 gene for NK cell function.  After further search and consideration of the art, Examiner found similar suggestion that NK cells are reliant upon CD38 for their immune response function (For example, see US2019/0225941, [0055] stating CD38 initiated signaling pathways are important for NK effector response).  As such, the art at the time of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632